DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that the n-doped region of Flachowsky et al. (US 2012/0199912, hereafter Flachowsky ‘912) is different from the claimed metallic compound thin film resistor comprising titanium nitride. This is not found persuasive because Ogino et al. (US 2019/0181215, hereafter Ogino ‘215) teaches that titanium nitride and doped polysilicon are functional equivalents for the purposes of being the material of the resistor layer, as discussed in the previous action and below, and, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the titanium nitride taught by Ogino ‘215 for the doped polysilicon of the resistor layer in the method taught by Flachowsky ‘912, as discussed in the previous action and below. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Flachowsky ‘912 teaches applying a compressive stress liner to an n-doped resistor layer reduce sheet resistance instead of the claimed mask with tensile force. This is not found persuasive because Flachowsky ‘912 is not limited to this embodiment, and also teaches applying a tensile stress liner to a p-doped resistor layer to reduce sheet resistance, as discussed in the previous action and below.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flachowsky et al. (U.S. Patent Application Publication 2012/0199912, hereafter Flachowsky ‘912) in view of Ogino et al. (U.S. Patent Application Publication 2019/0181215, hereafter Ogino ‘215).
	Claim 1: Flachowsky ‘912 teaches a method for adjusting the resistance of a resistor layer in a semiconductor device (abstract) comprising:
	forming a resistor layer (501) where the resistor layer has an original resistance value (abstract, [0031], Fig. 5); and 
	forming a tensile stress liner layer (505), which corresponds to the claimed mask layer, on the resistor layer (abstract, [0024], [0031], Fig. 5), where the tensile stress liner has a tensile force (abstract, [0024], [0031]) and applies the stress to the resistor layer to decrease the resistance value of the resistor layer (abstract, [0024], [0031], Fig. 5).
	Flachowsky ‘912 further teaches that the resistor layer can be a p-doped polysilicon (abstract, [0024], [0031]).

	With respect to claim 1, Flachowsky ‘912 does not explicitly teach that the resistor layer is a metallic compound resistor layer, that the resistor layer comprises titanium nitride, or that the stress liner changes a lattice size of the resistor layer so that a lattice size becomes larger.
	Ogino ‘215 teaches a method of making a resistor (abstract). Ogino teaches that titanium nitride and doped polysilicon are functional equivalents for the purposes of being the material of the resistor layer ([0011]). Both Ogino ‘215 and Flachowsky ‘912 teach methods of making resistors (‘912, abstract; ’215, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the titanium nitride taught by Ogino ‘215 for the doped polysilicon of the resistor layer in the method taught by Flachowsky ‘912 because titanium nitride and doped polysilicon are functional equivalents for the purposes of being the material of the resistor layer, as taught by Ogino ‘215. See MPEP 2144.06.

With respect to claim 1, the modified teachings of Flachowsky ‘912 do not explicitly teach that the stress liner changes a lattice size of the resistor layer so that a lattice size becomes larger.
However, it is reasonable to presume that the stress liner increasing the lattice size of the resistor layer is inherent to the method taught by the modified teachings of Flachowsky ‘912. Support for said presumption is found in the use of like materials (i.e. a layer with tensile stress deposited on a resistor layer which reduces the resistance value of the resistor layer) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the modified teachings of Flachowsky ‘912 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 2: Flachowsky ‘912 teaches that the stress liner can be silicon nitride ([0029]).

Claims 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flachowsky et al. ‘912 in view of Ogino et al. ‘215 as applied to claim 1 above, and further in view of Rajagopalan et al. (U.S. Patent Application Publication 2011/0223765, hereafter Rajagopalan ‘765).
Claim 3: The modified teachings of Flachowsky ‘912 teach the limitations of claim 1, as discussed above. With respect to claim 3, they do not explicitly teach that the silicon nitride stress liner with tensile stress is formed by introducing silane gas and ammonia gas and performing a radio frequency step.
Rajagopalan ‘765 teaches a method of forming a silicon nitride layer for a resistor (abstract, [0002]) comprising forming a silicon nitride layer with tensile stress ([0011], [0066]). Rajagopalan ‘765 teaches that silicon nitride can be deposited by a process comprising introducing silane gas and ammonia gas and supplying radio frequency energy ([0035], [0038]). Both Rajagopalan ‘765 and Flachowsky ‘912 teach methods of forming a silicon nitride layer for a resistor (‘912, abstract, [0029]; ‘765, abstract, [0002]).
The modified teachings of Flachowsky ‘912 are silent with respect to the method of forming the silicon nitride layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the steps comprising introducing silane gas and ammonia gas and supplying radio frequency energy taught by Rajagopalan ‘765 as the steps to form the silicon nitride in the method taught by the modified teachings of Flachowsky ‘912 because it is a suitable method of forming a silicon nitride layer for a resistor, as taught by Rajagopalan ‘765.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 4: With respect to claim 4, the modified teachings of Flachowsky ‘912 do not explicitly teach that the high frequency radio frequency step ranges from 150 W to 450 W.
Rajagopalan ‘765 teaches a method of forming a silicon nitride layer for a resistor (abstract, [0002]) comprising forming a silicon nitride layer with tensile stress ([0011], [0066]). Rajagopalan ‘765 teaches that during silicon nitride deposition the radio frequency can be applied at a power of from about 10 W to about 1000 W ([0057]). Both Rajagopalan ‘765 and Flachowsky ‘912 teach methods of forming a silicon nitride layer for a resistor (‘912, abstract, [0029]; ‘765, abstract, [0002]).
The modified teachings of Flachowsky ‘912 are silent with respect to the power of the radio frequency step.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the radio frequency power of from about 10 W to about 1000 W taught by Rajagopalan ‘765 as the radio frequency power in the method taught by the modified teachings of Flachowsky ‘912 because it is a suitable radio frequency power for silicon nitride deposition, as taught by Rajagopalan ‘765.
Further, it would have been a simple substitution that would have yielded predictable results.

With respect to claim 4, the modified teachings of Flachowsky ‘912 do not explicitly teach that the high frequency radio frequency step ranges from 150 W to 450 W. However, the claimed range of from 150 W to 450 W is obvious over the radio frequency power range of about 10 W to about 1000 W taught by the modified teachings of Flachowsky ‘912 because they overlap. See MPEP 2144.05.

Claim 5: With respect to claim 5, the modified teachings of Flachowsky ‘912 do not explicitly teach that the flow rate of the silane ranges from 50 sccm to 150 sccm.
Rajagopalan ‘765 teaches a method of forming a silicon nitride layer for a resistor (abstract, [0002]) comprising forming a silicon nitride layer with tensile stress ([0011], [0066]). Rajagopalan ‘765 teaches that during silicon nitride deposition the silane flow rate can be about 50 to about 2000 sccm ([0038]). Both Rajagopalan ‘765 and Flachowsky ‘912 teach methods of forming a silicon nitride layer for a resistor (‘912, abstract, [0029]; ‘765, abstract, [0002]).
The modified teachings of Flachowsky ‘912 are silent with respect to the flow rate of the silane.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silane flow rate of about 50 to about 2000 sccm taught by Rajagopalan ‘765 as the silane flow rate in the method taught by the modified teachings of Flachowsky ‘912 because it is a suitable silane flow rate for silicon nitride deposition, as taught by Rajagopalan ‘765.
Further, it would have been a simple substitution that would have yielded predictable results.

With respect to claim 5, the modified teachings of Flachowsky ‘912 do not explicitly teach that the flow rate of the silane ranges from 50 sccm to 150 sccm. However, the claimed silane flow rate of from 50 sccm to 150 sccm is obvious over the silane flow rate of about 50 to about 2000 sccm taught by the modified teachings of Flachowsky ‘912 because they overlap. See MPEP 2144.05.

Claim 6: With respect to claim 6, the modified teachings of Flachowsky ‘912 do not explicitly teach that the flow rate of the ammonia ranges from 500 sccm to 1500 sccm.
Rajagopalan ‘765 teaches a method of forming a silicon nitride layer for a resistor (abstract, [0002]) comprising forming a silicon nitride layer with tensile stress ([0011], [0066]). Rajagopalan ‘765 teaches that during silicon nitride deposition the ammonia flow rate can be about 10 to about 1000 sccm ([0038]). Both Rajagopalan ‘765 and Flachowsky ‘912 teach methods of forming a silicon nitride layer for a resistor (‘912, abstract, [0029]; ‘765, abstract, [0002]).
The modified teachings of Flachowsky ‘912 are silent with respect to the flow rate of the ammonia.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ammonia flow rate of about 10 to about 1000 sccm taught by Rajagopalan ‘765 as the ammonia flow rate in the method taught by the modified teachings of Flachowsky ‘912 because it is a suitable ammonia flow rate for silicon nitride deposition, as taught by Rajagopalan ‘765.
Further, it would have been a simple substitution that would have yielded predictable results.

With respect to claim 6, the modified teachings of Flachowsky ‘912 do not explicitly teach that the flow rate of the ammonia ranges from 500 sccm to 1500 sccm. However, the claimed ammonia flow rate of from 500 sccm to 1500 sccm is obvious over the ammonia flow rate of about 10 to about 1000 sccm taught by the modified teachings of Flachowsky ‘912 because they overlap. See MPEP 2144.05.

Claim 10: The modified teachings of Flachowsky ‘912 teach the limitations of claim 1, as discussed above. With respect to claim 10, the modified teachings of Flachowsky ‘912 do not explicitly teach that the tensile force of the silicon nitride layer with tensile force ranges from 100 MPa to 500 MPa.
Rajagopalan ‘765 teaches a method of forming a silicon nitride layer for a resistor (abstract, [0002]) comprising forming a silicon nitride layer with tensile stress ([0011], [0066]). Rajagopalan ‘765 teaches that the silicon nitride layer with tensile stress can have a tensile force of at least about 100 MPa ([0011]). Both Rajagopalan ‘765 and Flachowsky ‘912 teach methods of forming a silicon nitride layer for a resistor (‘912, abstract, [0029]; ‘765, abstract, [0002]).
The modified teachings of Flachowsky ‘912 are silent with respect to the tensile force of the silicon nitride layer with tensile stress.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tensile force of at least about 100 MPa taught by Rajagopalan ‘765 as the tensile force of the silicon nitride layer with tensile force in the method taught by the modified teachings of Flachowsky ‘912 because it is a suitable tensile force for a silicon nitride layer with tensile stress of a resistor, as taught by Rajagopalan ‘765.
Further, it would have been a simple substitution that would have yielded predictable results.

With respect to claim 10, the modified teachings of Flachowsky ‘912 do not explicitly teach that the tensile force of the silicon nitride layer with tensile force ranges from 100 MPa to 500 MPa. However, the claimed tensile force of from 100 MPa to 500 MPa is obvious over the tensile force of at least 100 MPa taught by the modified teachings of Flachowsky ‘912 because they overlap. See MPEP 2144.05.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flachowsky et al. ‘912 in view of Ogino et al. ‘215 as applied to claim 1 above, and further in view of Mieczkowski et al. (U.S. Patent Application Publication 2012/0306611, Mieczkowski hereafter ‘611).
Claim 7: The modified teachings of Flachowsky ’912 teach the limitations of claim 1, as discussed above. Flachowsky ‘912 further teaches that the resistor layer has an original resistance value before the tensile stress liner is deposited (abstract).
With respect to claim 7, Flachowsky ‘912 does not explicitly teach that the original resistance value is 600±10 ohms/sq.
Mieczkowski ‘611 teaches a method of making a resistor (abstract). Mieczkowski ‘611 teaches that the resistance of the resistor layer is critical to the overall performance of the resistor ([0003]). Both Mieczkowski ‘611 and Flachowsky ‘912 teach methods of making resistors (‘912, abstract; ‘611, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the resistance of the resistor layer in the method taught by the modified teachings of Flachowsky ‘912 because the resistance of the resistor layer is critical to the overall performance of the resistor, as taught by Mieczkowski ‘611.

Claim 8: The modified teachings of Flachowsky ’912 teach the limitations of claim 1, as discussed above. Flachowsky ‘912 further teaches that the resistor layer has a new resistance value after the tensile stress liner is deposited (abstract).
With respect to claim 8, Flachowsky ‘912 does not explicitly teach that the new resistance value is 580±10 ohms/sq.
Mieczkowski ‘611 teaches a method of making a resistor (abstract). Mieczkowski ‘611 teaches that the resistance of the resistor layer is critical to the overall performance of the resistor ([0003]). Both Mieczkowski ‘611 and Flachowsky ‘912 teach methods of making resistors (‘912, abstract; ‘611, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the resistance of the resistor layer in the method taught by the modified teachings of Flachowsky ‘912 because the resistance of the resistor layer is critical to the overall performance of the resistor, as taught by Mieczkowski ‘611.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flachowsky et al. ‘912 in view of Ogino et al. ‘215 as applied to claim 1 above, and further in view of Moll et al. (U.S. Patent Application Publication 2019/0043764, hereafter Moll ‘764).
The modified teachings of Flachowsky ‘912 teach the limitations of claim 1, as discussed above. With respect to claim 9, they do not explicitly teach that the method further comprises at least one contact structure passing through the layer with tensile force and electrically connected with the resistor layer.
Moll ‘764 teaches a method of forming a resistor (abstract) comprising forming a strain inducing silicon nitride layer ([0060]). Moll ‘764 teaches that the method can further comprise providing a contact opening in the silicon nitride layer which is filled with a conductive material to make contact with the underlying layer ([0060]). Moll ‘764 teaches that this allows conductive contact with the underlying layer to be more robust while allowing for minor alignment errors and prevents deposition related contact failures ([0014], [0060]). Both Moll ‘764 and Flachowsky ‘912 teach methods of forming a resistor (‘912, abstract; ‘764, abstract) comprising forming a strain inducing silicon nitride layer (‘912, [0029]; ‘764, [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the contact opening in the silicon nitride layer which is filled with a conductive material which makes contact with the underlying layer taught by Moll ‘764 to the method taught by the modified teachings of Flachowsky ‘912 because it allows conductive contact with the underlying layer to be more robust while allowing for minor alignment errors and prevents deposition related contact failures, as taught by Moll ‘764.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713